Exhibit 99.1 Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofFebruary 9, 2008 REVENUE Gross Income $ 209,727,145 Less Cost of Goods Sold 104,988,746 Ingredients, Packaging & Outside Purchasing $ 58,393,428 Direct & Indirect Labor 35,351,672 Overhead & Production Administration 11,243,646 Gross Profit 104,738,399 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 49,456,121 Advertising and Marketing 3,128,639 Insurance (Property, Casualty, & Medical) 11,253,892 Payroll Taxes 3,943,993 Lease and Rent 2,893,038 Telephone and Utilities 1,672,539 Corporate Expense (Including Salaries) 7,257,400 Other Expenses 29,287,804 (i) Total Operating Expenses 108,893,426 EBITDA (4,155,027 ) Restructuring & Reorganization Charges 3,988,974 (ii) Depreciation and Amortization 5,195,750 Abandonment 56,546 Property & Equipment Impairment - Other( Income)/Expense (15,749 ) Gain/Loss Sale of Prop - Interest Expense 3,450,597 Operating Income (Loss) (16,831,145 ) Income Tax Expense (Benefit) (338,066 ) Net Income (Loss) $ (16,493,079 ) CURRENT ASSETS Accounts Receivable at end of period $ 133,680,801 Increase (Decrease) in Accounts Receivable for period 9,063,773 Inventory at end of period 53,747,240 Increase (Decrease) in Inventory for period 871,016 Cash at end of period 32,236,597 Increase (Decrease) in Cash for period (4,118,556 ) Restricted Cash 20,921,729 (iii) Increase (Decrease) in Restricted Cash for period - LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 13,845,771 Increase (Decrease) LiabilitiesSubject to Compromise 22,710 Taxes payable: Federal Payroll Taxes $ 4,133,725 State/Local Payroll Taxes 4,858,313 State Sales Taxes 678,118 Real Estate and Personal Property Taxes 6,349,552 Other (see attached supplemental schedule) 3,947,462 Total Taxes Payable 19,967,170 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended February 9, 2008 Description Amount Use Tax $ 544,442 Accr. Franchise Tax 1,755,609 Other Taxes 1,647,411 Total Other Taxes Payable $ 3,947,462 9th period (i)Other Expenses included the following items: Employee benefit costs 12,145,298 Facility costs (excluding lease expense) 973,535 Distribution/transportation costs 12,901,688 Local promotional costs 825,423 Miscellaneous 2,441,860 $ 29,287,804 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets (841,283 ) Other 229,859 Reorganization expenses Professional fees 4,602,365 Interest income (1,967 ) $ 3,988,974 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.4 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
